Title: To Thomas Jefferson from Dr. Lambert, 10 October 1787
From: Lambert, Dr.
To: Jefferson, Thomas


Frontignan, 10 Oct. 1787. Has been informed by his banker, Cabanis, that he called on TJ to present Parent’s bill for 374.₶ 14s. and while he  was there TJ praised the wine he had received from Parent to a nobleman who was also present; Cabanis offered to transmit an order for the gentleman but the latter refused, wishing to order direct; urges TJ’s friend to order at once because there is little left of the vintage TJ procured and it will not be equalled by the next crop. As TJ has observed, he enjoys a considerable income in addition to the revenue from his vineyard and is thus enabled to practice his profession with ease; however, he desires to improve his technical knowledge in medicine by serving in an army hospital; there are rumors of war; asks TJ to assist him in securing a post in the medical service.
